Let me first warmly 
congratulate His Excellency Mr. Sam Kutesa on his 
election as President of the General Assembly at its 
sixty-ninth session. My commendations go to His 
Excellency Mr. John Ashe for his remarkable leadership 
of the sixty-eighth session of the General Assembly.

Over the past few months, we have been reminded 
of the challenges that we collectively face in the Middle 
East, with the brutality of a terrorist organization that 
has forced entire populations to flee and sent shock 
waves around the globe, in Africa, with the spread 
of the Ebola virus disease, and, in Europe, with the 
continued aggression by the Russian Federation against 
Ukraine. It was in order to deal with challenges such as 
those that the United Nations was created. It is because 
challenges such as those continue to exist that we need 
strong international cooperation with a strong United 
Nations at its core.

We welcome the fact that the international 
community has come together to deal with the 
challenge posed by the terrorist group that calls itself 
the Islamic State and to take joint action to address the 
threat posed by foreign terrorist fighters. Sweden is 
part of that common effort. When the Iraqi Government 
requested assistance in halting that terrorist group and 
in providing relief for its victims, Sweden was one of 
the countries that responded by offering additional 
humanitarian support.

At the same time, we must remember that neither 
here nor elsewhere in the region can crises be resolved 
by humanitarian or military means alone. Political 
engagement is, and will remain, indispensable.

We must support the new Iraqi Government, just 
as we must pursue a political solution to the conflict in 
Syria. We must do our utmost, on both sides, to reach an 
agreement with Iran on its nuclear dossier. Furthermore, 
we must seek a lifting of the closure regime on Gaza, 
as well as a restart of negotiations between Israelis and 
Palestinians, with the aim of ending the occupation 
and, at last, achieving a viable two-State solution.

We welcome the readiness displayed this week here 
at the United Nations to take strong collective action 
in support of the countries affected by the devastating 
Ebola outbreak in West Africa. Sweden, together 
with others, has provided substantial support. We are 
currently considering further steps to help those who 
are affected.

For decades, Sweden has been a close partner to 
Africa and will continue working with the growing, 
democratic and economically successful Africa that 
we see emerging, as well as with the parts of that 
continent that are still struggling with poverty, conflict 
and disease. True to that ambition, in the conviction 
that security and development belong together, our 
engagement in peacebuilding and our contribution to 
the implementation of the New Deal for Engagement in 
Fragile States with regard to Somalia and Liberia will 
continue.

Russian acts of aggression and the illegal 
annexation of Ukrainian territory constitute serious 
breaches of international law and have created a 
security crisis in Europe, entailing significant risks 
to global stability. When a permanent member of the 
Security Council, the body entrusted with the primary 
responsibility for the maintenance of international 
peace and security, attacks a sovereign country without 
any justification whatsoever, the world must react 
resolutely. If aggression is tolerated, there is no telling 
who the next victim will be. If we accept the changing 
of borders by force, we also accept reopening the most 
painful chapters of our history.

Defending the principles of international law, 
including the inviolability of borders, must be a 
responsibility and an interest of all States. The Security 
Council should have formed the first line of defence 
for those principles. Too many Governments around the 
world have stayed silent when they should have spoken.

While a great deal has been accomplished since 
the adoption of the Millennium Development Goals 
(MDGs), we cannot accept the fact that hundreds of 
millions of people are still lagging behind — many 
of them in conflict-affected and fragile States. It is 
therefore important to accelerate efforts to address the 
unfinished business of the MDGs.

The United Nations has successfully presided over 
a post-2015 consultation process with a near-global 
reach. All actors involved should be commended 
for that. Sweden will now actively contribute to the 
intergovernmental deliberations in 2015 on the new 
universal development framework. With that in mind, 
we look forward to the Secretary-General’s synthesis 
report as a further guide for our work.

The world needs a transformative and universal 
new framework for sustainable development. The 
new goals will need to be accompanied by a strong 
monitoring and accountability framework, allowing 
us to measure progress and ensure accountability at 
all levels, thereby ensuring that the global goals are 
translated into actions that makes a real difference for 
real people. To achieve the new goals, the agenda must 
be accompanied by a broad international consensus on 
financing for development and effective partnerships 
for sustainable development. The United Nations, for 
its part, must be fit for that purpose so as to take on the 
post-2015 development challenges in an effective way.

The time leading up to the adoption of the post-2015 
development agenda will be filled with challenging 
negotiations. However, Sweden is confident that, one 
year from now, we can arrive at a package that provides 
a solid basis for a future that is more prosperous, more 
gender-equal, more peaceful, more democratic, more 
respectful of human rights and more sustainable for us 
and our children.

Neither development nor peace is possible without 
a strong focus on the role of women. By empowering 
women, we simultaneously promote both peace and 
development. Gender equality is not only just economics 
but also smart economics. A fundamental step towards 
gender equality is to ensure for women their sexual and 
reproductive health and rights, including freedom from 
violence. We have the normative frameworks in place, 
including Security Council resolution 1325 (2000) 
on women, peace and security. The time has come to 
translate those norms into action.

One of the most serious global challenges is that 
of climate change. The impact is hardest on the world’s 
poorest and most vulnerable populations. Even if we 
manage to limit the increase in temperature, the world 
will experience significant adverse effects, especially 
in low-lying vulnerable island States. Sweden has 
successfully demonstrated that it is possible to separate 
greenhouse gas emissions and economic growth. Since 
1990, we have reduced our emissions by more than 
20 per cent while experiencing economic growth of 
60 per cent. For several years, Sweden has been a top 
contributor to climate financing, not least through our 
development cooperation, with a focus on adaptation in 
the least developed and most vulnerable countries.

Together with Colombia, Ethiopia, Indonesia, the 
Republic of Korea, Norway and the United Kingdom, 
Sweden initiated the Global Commission on the 
Economy and Climate. The Commission’s recent report 
brings good news. Its recommendations will bring net 
economic benefits to countries at all income levels, 
including new jobs, cleaner air, better health, lower 
poverty and more energy security. The report, “Better 
Growth, Better Climate”, points to a new and better 
direction for our future.

In Paris in 2015, we will have a common 
responsibility to reach a global and legally binding 
agreement that keeps us below the 2°C target. We must 
redouble our efforts to ensure that the Paris summit is 
a success.

Throughout history, people have moved between 
countries, regions and continents in pursuit of a better 
life. Today, numerous crises and conflicts have forced 
more people from their homes worldwide than at any 
time since the Second World War. The responsibility 
for giving shelter and protection is most often borne by 
neighbouring countries. The international community 
is called upon to increase its solidarity and to strengthen 
international protection for those who need it. Sweden 
is heeding that call through its refugee policy and its 
tradition of being a place of refuge for people fleeing 
persecution and oppression. Last year, Sweden was the 
fifth largest donor to the Office of the United Nations 
High Commissioner for Refugees. In recent years, 

Sweden has been one of the top resettlement countries 
in the world.

The debate on migration often revolves around 
problems and challenges. The fact is that migration 
offers huge opportunities and is a powerful enabler of 
development. Migration contributes to development and 
reduces poverty for migrant households. It also helps to 
fill needs in the labour market and to encourage trade 
and investment. Coordinated action and strong global 
cooperation are needed to maximize the positive effects 
of migration. Sweden is actively engaged in such global 
efforts, including, recently, through our chairmanship 
of the Global Forum on Migration and Development.

Sweden is currently the second largest recipient of 
asylum-seekers in the European Union and by far the 
largest on a per capita basis. The makeup of migration 
flows to our country has varied over time, but those 
who have come to our country have in common that 
they have all enriched our society. They have further 
opened our eyes to other peoples’ suffering and created 
closeness to the outside world.

Sweden’s commitment to disbursing 1 per cent of 
its gross national income in development assistance, 
including our substantial contributions to the different 
parts of the United Nations system, enjoys strong 
popular support. The same goes for the public backing 
of our participation in United Nations peacekeeping. 
Some 80,000 Swedes have served in United Nations 
peacekeeping missions over the years, with our 
latest deployment being our contribution of forces 
to the United Nations Multidimensional Integrated 
Stabilization Mission in Mali, which is currently under 
way.

Sweden is a candidate for a seat on the Security 
Council in 2017-2018, with the support of the Nordic 
countries. We strongly believe that global challenges 
require multilateral governance structures that are 
effective and legitimate. A strong and well-functioning 
United Nations is at the heart of that system. Continued 
United Nations reform aimed at improving our ability to 
promote peace and security, reduce poverty, contribute 
to sustainable development, alleviate suffering and 
increase respect for human rights is a work in progress, 
to which we all must contribute. Sweden is prepared to 
do its part.

I will make one final point. It is now 53 years 
since Dag Hammarskjöld lost his life while on 
mission in Africa. Sweden welcomes the report of the 
Hammarskjöld Commission on the death of Secretary-
General Dag Hammarskjöld (A/68/800, annex) and 
the request by the Secretary-General to the General 
Assembly to consider it. We join the Secretary-General 
in encouraging Member States to declassify any relevant 
records that may bring new evidence with regard to the 
crash of his plane. We welcome all that can be done to 
achieve further clarification of that matter. Such actions 
should be carried out with due regard for the integrity 
of Dag Hammarskjöld and the other individuals who 
were killed, their families and their memory.
